UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (MARK ONE) R QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED APRIL 30, 2009 OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO COMMISSION FILE NUMBER 000-25674 SKILLSOFT PUBLIC LIMITED COMPANY (EXACT NAME OF REGISTRANT AS SPECIFIED IN ITS CHARTER) Republic of Ireland None (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) 107 Northeastern Boulevard 03062 Nashua, New Hampshire (Zip Code) (Address of Principal Executive Offices) Registrant’s Telephone Number, Including Area Code: (603) 324-3000 Not Applicable (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes R No £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was require to submit and post such files). Yes £ No £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filerR Accelerated filer£ Non-accelerated filer£ Smaller reporting company£ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act). Yes£ No R On June 5, 2009, the registrant had outstanding96,491,668 Ordinary Shares (issued or issuable in exchange for the registrant’s outstanding American Depositary Shares). Table of Contents SKILLSOFT PLC FORM 10-Q FOR THE QUARTER ENDED APRIL 30, 2009 TABLE OF CONTENTS PAGE NO. PART I — FINANCIAL INFORMATION 3 Item 1. Unaudited Condensed Consolidated Financial Statements: 3 Condensed Consolidated Balance Sheets as of April 30, 2009 and January 31, 2009 3 Condensed Consolidated Income Statements for the Three Months Ended April 30, 2009 and 2008 4 Condensed Consolidated Statements of Cash Flows for the Three Months Ended April 30, 2009 and 2008 5 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Quantitative and Qualitative Disclosures about Market Risk 25 Item 4. Controls and Procedures 26 PART II — OTHER INFORMATION 26 Item 1. Legal Proceedings 26 Item 1A. Risk Factors 26 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 36 Item 3. Defaults Upon Senior Securities 36 Item 4. Submission of Matters to a Vote of Security Holders 36 Item 5. Other Information 36 Item 6. Exhibits 36 SIGNATURE 37 EXHIBIT INDEX 38 EX-10.1 Lease agreement, dated June9, 2004, as amended, by and between Hewlett-Packard Company and SkillSoft Corporation. EX-31.1 Certification of SkillSoft PLC's Cheif Executive Officer, Section 302 EX-31.2 Certification of SkillSoft PLC's CheifFinancial Officer, Section 302 EX-32.1 Certification of SkillSoft PLC's Cheif Executive Officer, Section 906 EX-32.2 Certification of SkillSoft PLC's CheifFinancial Officer, Section 906 2 Table of Contents PART I ITEM 1. — CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SKILLSOFT PLC AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (IN THOUSANDS, EXCEPT SHARE AND PER SHARE DATA) APRIL 30, 2009 (Unaudited) JANUARY 31, 2009 ASSETS Current assets: Cash and cash equivalents $ 76,789 $ 37,853 Short-term investments 599 1,099 Restricted cash 3,828 3,790 Accounts receivable, net 66,147 146,362 Prepaid expenses and other current assets 17,387 18,286 Deferred tax assets 27,076 26,444 Total current assets 191,826 233,834 Property and equipment, net 7,316 7,661 Intangible assets 10,986 13,472 Goodwill 238,550 238,550 Deferred tax assets 70,457 78,223 Other assets 6,825 3,360 Total assets $ 525,960 $ 575,100 LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Current maturities of long term debt $ 1,070 $ 1,253 Accounts payable 2,190 5,648 Accrued compensation 6,225 13,513 Accrued expenses 18,190 23,760 Deferred revenue 173,958 201,518 Total current liabilities 201,633 245,692 Long term debt 104,021 122,131 Other long term liabilities 3,515 3,221 Total long term liabilities 107,536 125,352 Commitments and contingencies (Note 11) Shareholders’ equity: Ordinary shares, €0.11 par value: 250,000,000 shares authorized; 97,986,914 and 98,892,249 shares issued at April 30, 2009 and January 31, 2009, respectively 10,467 10,600 Additional paid-in capital 504,754 509,177 Treasury stock, at cost, 941,054 and 830,802 ordinary shares at April 30, 2009 and January 31, 2009, respectively (7,102 ) (5,317 ) Accumulated deficit (292,095 ) (310,874 ) Accumulated other comprehensive income 767 470 Total shareholders’ equity 216,791 204,056 Total liabilities and shareholders’ equity $ 525,960 $ 575,100 The accompanying notes are an integral part of these condensed consolidated financial statements. 3 Table of Contents SKILLSOFT PLC AND SUBSIDIARIES CONDENSED CONSOLIDATED INCOME STATEMENTS (UNAUDITED, IN THOUSANDS EXCEPT SHARE AND PER SHARE DATA) THREE MONTHS ENDED APRIL30, 2009 2008 Revenue $ 76,439 $ 81,643 Cost of revenue (1) 7,473 8,808 Cost of revenue – amortization of intangible assets 32 1,740 Gross profit 68,934 71,095 Operating expenses: Research and development (1) 8,998 13,480 Selling and marketing (1) 22,411 29,700 General and administrative (1) 7,757 8,892 Amortization of intangible assets 2,455 2,997 Merger and integration related expenses — 520 Restructuring 52 — SEC investigation — 62 Total operating expenses 41,673 55,651 Operating income 27,261 15,444 Other expense, net (618 ) (403 ) Interest income 70 617 Interest expense (2,445 ) (3,986 ) Income before provision for income taxes from continuing operations 24,268 11,672 Provision for income taxes 5,489 4,506 Income from continuing operations $ 18,779 $ 7,166 Loss from discontinued operations, net of income tax benefit of $61 — (93 ) Net income $ 18,779 $ 7,073 Net income per share (Note 9): Basic – continuing operations $ 0.19 $ 0.07 Basic – discontinued operations $ — $ — $ 0.19 $ 0.07 Basic weighted average shares outstanding 97,740,295 105,290,444 Diluted – continuing operations $ 0.19 $ 0.07 Diluted – discontinued operations $ — $ — $ 0.19 $ 0.06 Diluted weighted average shares outstanding 99,095,854 109,937,385 (1) Stock-based compensation included in cost of revenue and operating expenses: THREE MONTHS ENDED APRIL30, 2009 2008 Cost of revenue $ 21 $ 44 Research and development 269 237 Selling and marketing 635 578 General and administrative 696 745 The accompanying notes are an integral part of these condensed consolidated financial statements. 4 Table of Contents SKILLSOFT PLC AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED, IN THOUSANDS) THREE MONTHS ENDED APRIL 30, 2009 2008 Cash flows from operating activities: Net income $ 18,779 $ 7,073 Adjustments to reconcile net income to net cash provided by operating activities: Stock-based compensation 1,621 1,604 Depreciation and amortization 1,283 1,476 Amortization of intangible assets 2,487 4,737 Recovery of bad debts (37 ) (123 ) Provision for income tax — non-cash 3,288 3,565 Non-cash interest expense 297 284 Tax benefit related to exercise of non-qualified stock options (5 ) (173 ) Changes in current assets and liabilities: Accounts receivable 81,169 71,508 Prepaid expenses and other current assets 985 2,913 Accounts payable (3,429 ) 497 Accrued expenses, including long-term (12,271 ) (12,806 ) Deferred revenue (29,183 ) (33,902 ) Net cash provided by operating activities 64,984 46,653 Cash flows from investing activities: Purchases of property and equipment (986 ) (1,258 ) Cash paid for business acquisitions — (250 ) Purchases of investments (600 ) (9,750 ) Maturity of investments 1,100 9,425 Increase inrestricted cash, net (38 ) (65 ) Net cash used in investing activities (524 ) (1,898 ) Cash flows from financing activities: Exercise of stock options 269 4,213 Proceeds from employee stock purchase plan 1,164 2,012 Principal payment on long term debt (18,293 ) (24,500 ) Acquisition of treasury stock (9,399 ) (12,153 ) Tax benefit related to exercise of non-qualified stock options 5 173 Net cash used in financing activities (26,254 ) (30,255 ) Effect of exchange rate changes on cash and cash equivalents 730 323 Net increase in cash and cash equivalents 38,936 14,823 Cash and cash equivalents, beginning of period 37,853 76,059 Cash and cash equivalents, end of period $ 76,789 $ 90,882 The accompanying notes are an integral part of these condensed consolidated financial statements. 5 Table of Contents SKILLSOFT PLC AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1. THE COMPANY SkillSoft
